Citation Nr: 1236597	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for residual scar status post cystectomy of the scalp.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

The Board notes that initially the Veteran also appealed a claim of service connection for tinnitus; however, that claim was granted in an October 2009 rating decision.  As such represents a full award of benefits sought on appeal and no notice of disagreement has been received regarding that rating decision, the Board considers that issue final and will no longer address that issue in this decision.

The Veteran and his son testified at a Board hearing before the undersigned Acting Veterans Law Judge in September 2012; a transcript of that hearing is associated with the claims file.

The issue of increased evaluation for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The March 1996 rating decision that denied service connection for bilateral hearing loss is final.

2.  The evidence received since the March 1996 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss, and the first instance of such a diagnosis is from January 1993.

4.  The Veteran was a heavy mortar crewman in military service, and the Board concedes mortar fire and combat noise exposure during military service in World War II in the European Theatre.

5.  The Veteran has competently and credibly stated that his hearing loss began in military service and has been chronic and continuous since that time.

6.  The Veteran is currently shown to have a residual scar status post cystectomy of the scalp in August 1998.

7.  The Veteran's service treatment records are unavailable for review and he has competently and credible stated that he did not have any defect regarding a cyst on his scalp prior to military service; the Veteran is therefore found to be sound on enlistment into service with regards to his scalp and any cyst thereof.

8.  The Veteran stated that during military service he banged his head on the low roof of a military vehicle when it stopped suddenly; such was the first time he noticed any defect of his scalp thereafter.

9.  The Veteran's cyst has existed throughout his entire life, prior to being excised in August 1998, leaving a residual scar.

CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection for residual scar status post cystectomy of the scalp have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable decision, as discussed below, awarding service connection for bilateral hearing loss and a residual scar status post cystectomy of the scalp, no further notice or assistance is needed to aid the Veteran in substantiating his claims on those issues.  Such represents a full award of benefits sought on appeal.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Initially, the Board notes that the Veteran's service treatment records are not available in this case.  In a formal finding of unavailability dated March 2009, the RO determined that further efforts to locate and obtain the Veteran's service records would be futile.  In cases where service records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may also be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

New and Material Evidence with Respect to Service Connection for Bilateral Hearing Loss

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed, within one year of the notice of the decision; or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Veteran's original claim for service connection for bilateral hearing loss was denied in a rating decision issued in March 1996.  The Veteran submitted a claim to reopen service connection for bilateral hearing loss in October 2006; no other evidence was received between March 1996 and the claim to reopen in October 2006.  As no new and material evidence was received within the appeal period following the March 1996 rating decision, the March 1996 decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Incidentally, no new official department records were associated with the claims file since the March 1996 rating decision.  See 38 C.F.R. § 3.156(c).  Moreover, the Veteran was appropriately notified of the March 1996 rating decision in a March 1996 letter, and no notice of disagreement was received within one year of such notification.  Accordingly, that rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In several statements and in his hearings on appeal, the Veteran indicated that he was exposed to heavy mortar and other combat noise as a result of military service in World War II.  The Veteran's DD-214 demonstrates that he had military service as a heavy mortar crewman during military service in the European Theatre during World War II.  The Veteran specifically averred in a November 2009 statement that he recalled that his hearing was definitely affected after firing mortar rounds and that for several days after firing the rounds he would have muffled hearing.  His statements generally provide evidence of hearing problems and loss beginning in service and continuing since that time.

The Board finds that the above constitutes new and material evidence, as it relates directly to whether the Veteran's bilateral hearing loss began in or is related to active service.  It additionally provides more information surrounding the etiology of the Veteran's claimed bilateral hearing loss.  Finally, this evidence raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  

The Board must next consider the reopened claim on the merits.

Review of the claims file reveals that the Veteran was first diagnosed with bilateral hearing loss in January 1993; subsequent treatment records, both VA and private, demonstrate continued diagnosis of and treatment for that condition.  Thus, the Veteran meets the first requirement for service connection.  However, since such diagnosis was made several years after discharge from service, the Board cannot award service connection on a presumptive basis in this case.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

As noted above, the Veteran served during World War II as a heavy mortar crewman in the European Theatre.  The Board concedes that the Veteran was exposed to combat and mortar noise during military service.  The Veteran additionally has stated that he had muffled hearing following firing mortars and that since discharge from service he has had trouble with his hearing and hearing loss.  The Board thus concedes that the Veteran had noise exposure in service; such noise exposure would have been of the types, places and circumstances of the Veteran's service, and such injuries were during combat.  See 38 U.S.C.A. § 1154(b) (2011).  Therefore, the second element of service connection has been met in this case.

In an August 1995 VA examination, the Veteran was noted as complaining of hearing loss and recently onsetting tinnitus.  The Veteran also reported being exposed to mortar fire in military service and it was noted he had a long 38-year history of noise exposure without hearing protection in a steel mill.  After audiometric testing, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner noted that the Veteran had a history of occupational noise, but did not render an opinion as to the etiology of the hearing loss shown at that time.

The Veteran also underwent a VA examination of his hearing loss in December 2007.  The examiner noted the January 1993 audiogram as well as the August 1995 VA examination.  The Veteran reported noise exposure in service due to mortar fire and other combat noise without hearing exposure.  He also was noted as having 38-years of occupational noise exposure in a steel mill, 15 of those years with hearing protection.  The Veteran also had a 10-year history of recreational noise exposure due to hunting 3-4 times a year during that period.  The Veteran stated that he had bilateral, progressive hearing loss that began during military service; the examiner noted that the Veteran was a mortarman in service.  After audiometric testing, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner concluded that based on the lack of any service treatment records and the lack of proximity between the Veteran's service and his first diagnosis of hearing loss in 1993, that his bilateral hearing loss was not at least as likely as not related to his military service.

The Veteran underwent another VA examination of his hearing loss in September 2011, and the examiner noted that the Veteran agreed with the report of medical history in the December 2007 at that time.  After audiometric testing, the Veteran was again diagnosed with bilateral sensorineural hearing loss.  The examiner, however, did not render any opinion regarding etiology to military service at that time.

On the basis of the foregoing, the Board finds that service connection for the Veteran's bilateral hearing loss is warranted.  As noted above, the first two elements of service connection have been met.  Thus, this case turns on whether the Veteran's bilateral hearing loss is the result of military service.  The Board finds that it is.

The Board acknowledges the December 2007 VA examiner's medical opinion which stated that the Veteran's hearing loss was not as least as likely as not related to military service because there was no evidence of hearing loss in his service treatment records and there were many years between discharge from service and his first diagnosis of hearing loss in 1993.

The Board discounts this opinion because it partially relies on the basis of the lack of evidence in unavailable service treatment records.  Moreover, such opinion further does not account for the Veteran's lay evidence, and such is not addressed at all in that opinion.

The Board notes that the Veteran is competent to state that he had hearing loss during military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In light of the Veteran's military service during World War II and his military occupational specialty as a heavy mortar crewman, the Board finds that such evidence is highly credible and extremely probative in this case.  

The Veteran's lay evidence that his hearing loss began in military service and that he has struggled with that hearing loss throughout his life since military service has been consistent throughout the record and there is no reason to doubt the veracity of the Veteran's statements.  

While the Board acknowledges that the Veteran had a 38-year history of occupational noise exposure without hearing protection, the Board finds that the first instance, according to the Veteran's statements, began in military service and has been chronic and continuous since that time.  The Board has no reason to doubt these assertions and finds them to be extremely competent, credible and probative as noted above.  The December 2007 examiner did not discuss these statements in his opinion, and instead relies on the lack of evidence of hearing loss in the record between discharge from service and 1993.  Such a reliance on the lack of evidence in this case completely ignores the Veteran's highly competent and credible reports of continued hearing loss since military service.  Thus, the Board finds that there is no probative value in the December 2007 examiner's opinion.

Given the Veteran's competent and credible reports that his hearing loss and that he has had that condition since discharge from service, the Board finds that service connection for bilateral hearing loss is warranted on the evidence of record in this case.  See 38 C.F.R. §§ 3.102, 3.303(b).  In reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Claim of Service Connection for Residual Scar of a Cyst on the Head

On appeal, the Veteran has averred that he did not think he had any cyst on his head prior to military service.  He further stated in his hearing, as well as in statements of record, that prior to deploying to Europe in World War II, he was involved in quelling a race riot, and that on his way to that assignment, he was in a weapons carrier and it suddenly stopped, causing him to bang his head on the low roof of that vehicle.  He stated that he bled profusely, and had surgery during service to excise the cyst, resulting in a large scar on his head since that time.  

In a May 2008 letter from the Veteran's private physician, Dr. D.L.S., M.D., it was indicated that in August 1998, the Veteran had a cyst from his scalp fully excised.  It was noted that currently no cysts had reoccurred in that area.  He noted that he "did not feel that this area [was] really a difficulty as it has been there throughout his life."  Dr. D.L.S. noted that a scar from that excision existed which was 12 cm. by 15 cm.

No VA examination has been given to the Veteran as to any cyst or residual scar from a cystectomy in this case.  Review of the Veteran's VA and private treatment records also do not reveal any treatment for his cyst or residual scar thereof.

Regardless, the Board finds that service connection for a residual scar status post cystectomy of the scalp is warranted in this case.  First, the Veteran is currently diagnosed with a residual scar by Dr. D.L.S.  Thus, the first element of service connection is met.  

The Veteran indicated that he did not think he had a cyst prior to his enlistment into the military.  The Veteran's service treatment records are unavailable for review.  Thus, the Board finds that the Veteran was sound on entrance into military service.  See 38 U.S.C.A. § 1111 (West 2002).

The Veteran's competent and credible testimony demonstrates that he injured his head when he banged his head against a low roof of a vehicle in service.  The Board finds that such is similar to the types, places and circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002).  The Board finds such accident to be credible and therefore, the second element of service connection was met.

The lone discrepancy in this case lies with the Veteran's assertion that his cyst burst in military service and that he had surgery on it in military service.  The Board notes that it does not appear accurate according to Dr. D.L.S.'s letter that any sort of scar existed prior to his excision in August 1998, but rather he excised a long-standing cyst that had existed throughout the Veteran's life.

Despite this discrepancy, however, the Board finds that service connection for a residual scar status post cystectomy of the scalp is warranted in this case.  What is clear from the record is that the Veteran was sound on entrance into military service and that he banged his head on a low roof of a vehicle.  The Veteran stated that such resulted in the current cyst forming and he stated that he had such removed.  Dr. D.L.S. indicated that the Veteran's cyst had been there throughout his life, and the Veteran noted that prior to the noted incident he did not have anything wrong with his scalp.  Accordingly, the Board finds that service connection for residual scar status post cystectomy of the scalp is warranted in this case.  See 38 C.F.R. §§ 3.102, 3.303(b).  In reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence has been received, the claim of service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for residual scar status post cystectomy of the scalp is granted.



REMAND

On appeal, the Veteran, his son, and his representative argued, particularly during the September 2012 hearing, that the Veteran is unable to work due to his PTSD.  It was noted that on the last VA examination for his PTSD that he was able to work in a sedentary work environment.  They also averred that the Veteran's PTSD symptomatology had worsened and that he should have a higher evaluation for his PTSD.  They further stated that the Veteran, while potentially physically able to work, was precluded from work by his PTSD due to his concentration problems.

The Board has awarded service connection for two new disabilities in this decision, as discussed above.  Moreover, the Board has referred a new claim for increased evaluation of the Veteran's PTSD.  The Board finds that it must obtain new opinions regarding unemployability because of the foregoing awards of benefits and the Veteran's assertions during appeal.  Thus, a remand of the TDIU is necessary in order to afford the Veteran a new VA examination regarding his unemployability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  Additionally, the Board notes that the TDIU issue is intertwined with the referred increased evaluation issue.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1.  Obtain any relevant VA treatment records from the Crownpoint VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for any of his service-connected disabilities, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD, residual scar of the head, bilateral hearing loss and tinnitus disabilities are, either alone or in the aggregate, sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

The examiner should specifically address the lay evidence provided by the Veteran and his son in the September 2012 hearing in his/her opinion.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


